Citation Nr: 0526734	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-00 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for sinusitis.  In June 2005, the veteran testified 
at a hearing before the undersigned sitting at the RO.


FINDING OF FACT

The veteran's sinusitis is manifested by symptoms that cause 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for sinusitis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.326, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2005, 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of a VA examination.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the May 
2001 and December 2003 VCAA letters after the adverse rating 
decision in 1996s.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As such the lack of full notice prior to the initial decision 
has been corrected, and any error as to when notice was 
provided was harmless.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual background and analysis 

The veteran contends that his sinusitis is manifested by 
increased adverse symptomatology that entitles him to an 
increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

A June 2002 rating decision confirmed and continued a 30 
percent rating for sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6510.  The rating schedule provides that a 
50 percent rating for this disorder is warranted following 
radical surgery with chronic osteomyelitis, or for near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6510. 

With the above criteria in mind, the Board notes that at the 
May 2002 VA examination the claimant complained of a 
seventeen-year history of chronic nasal congestion, chronic 
sinus area pain, postnasal drip, frequent sinus infections 
with occasional foul smelling discharge, a chronic cough, 
itchy and watery eyes, chest pain, and shortness of breath.  
On examination, the veteran had a septal deviation which 
caused the right nasal passageway to be 85 percent occluded.  
There was clear drainage.  The left sinus was fairly clear.  
The veteran did not have signs of active sinusitis. 

When examined by VA in March 2005, the veteran complained of 
a chronic problem with sinus infections, headaches, and 
crusting.  As to sinusitis, he reported that he had problems 
two times a year each lasting between eight and thirty-two 
weeks.  During the sinus attacks, he had problems with 
breathing through the nose, thick foul-smelling discharge, 
shortness of breath, and hoarseness.  He also reported that 
he had had three sinus surgeries.  On examination, there was 
tenderness in the maxillary sinus with purulent discharge 
from both nostrils.  A January 2005 computerized tomography 
(CT) showed a cyst versus polyp and postoperative changes.  
While it was opined that the veteran did not have chronic 
osteomyelitis, he did have a retention cyst of the sinus.  He 
showed subjective evidence of headaches, and objective 
evidence of sinus tenderness and drainage with abnormal x-ray 
findings.

Similarly, adverse symptomatology is found in the 
contemporaneous medical treatment records.  See VA treatment 
records dated from June 2001 to December 2004; private 
treatment records North West Pulmonary dated in April 2002.  
Specifically, they show the veteran's complaints and/or 
treatment for sinus pain, headaches, and/or discharge.  His 
diagnoses included chronic sinusitis.  VA treatment records 
also document the fact that the veteran had had several sinus 
surgeries.  See VA treatment record dated in October 2004 
(noted a history of four surgeries).  The records also show 
that the veteran was frequently on antibiotics for sinus 
infections, which course lasted, on one occasion, for five 
months.  See VA treatment records dated in October 2002 and 
February 2003.  

The Board finds that given the adverse symptomatology noted 
at the May 2002 VA examination, the adverse symptomatology 
seen at the March 2005 VA examination and the symptoms noted 
in treatment records, that the evidence, both positive and 
negative, is in equipoise.  Under such circumstances, and 
after resolving reasonable doubt in the appellant's favor, 
the Board concludes the appellant's overall disability 
picture due to sinusitis equates to near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510.  
Accordingly, a 50 percent rating is warranted.

A 50 percent rating is the highest rating authorized by law 
under Diagnostic Code 6510, and the appellant has not raised 
the issue of entitlement to an extraschedular rating, and 
such a rating is not warranted based on the evidence of 
record.  

The appeal is allowed.




ORDER

A 50 percent rating for sinusitis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


